DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8 November 2022 have been fully considered but they are persuasive only in part.
First, the examiner accepts the amendments to the specification, which together with the claim amendments overcome the specification amendments.
Second, the objection to the drawings is overcome by applicant’s claim amendments.  Accordingly, the drawings filed 14 October 2021 are accepted by the examiner.
Third, the rejection of claim 3 under 35 U.S.C. 112(a), description requirement, is overcome by applicant’s amendments.
Fourth, while the amendment to claim 8 overcomes the rejection of claim 8 under 35 U.S.C. 112(b) for apparent incorrect dependency, and the rejections of several other claims under 35 U.S.C. 112(b) are overcome by the claim amendments,  the rejections of claims 2 and 7 (and 8, by new dependency) are not overcome.  In this respect, it is unclear to the examiner how “an intermittent operation state” and “a continuous operation state” would be distinguished (from each other) in the claim with reasonable certainty1, from the teachings of the specification, as detailed below.
[The examiner makes a suggestion below, for correcting the apparent indefiniteness in claim 2.]
Fifth, regarding the rejections under 35 U.S.C. 103, applicant’s amendments to claims 1 and 6 distinguish those claims from the applied prior art (and from the prior art of record), substantially for the reasons given in applicant’s Remarks dated 8 November 2022 e.g., at pages 15 to 18.  Accordingly the rejections of claims 1 and 6 under 35 U.S.C. 103 are withdrawn.
Regarding the rejection of claim 2 under 35 U.S.C. 103, applicant’s arguments regarding the operation of Tachibana et al. (JP, ‘248), in conjunction with the claim amendments, are persuasive.  Accordingly, the rejection is withdrawn.  (In this respect, the examiner apologizes for apparently misapprehending details of the operation of Tachibana et al. (JP, ‘248) in the previous Office action, as noted by applicant.)
Drawings
The drawings (originally) received on 14 October 2021 are accepted by the examiner.
Claim (Specification) Objections
Claim 2 is objected to because of the following informalities:  in claim 2, line 15, it appears the conjunction “and” should be inserted after the semicolon (“;”), for grammatical correctness.  Appropriate correction (or reasoned traversal) is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 22ff, “[the correction is executed] during an intermittent operation state in which the internal combustion engine is repeatedly started and stopped, and the correction is not executed during a continuous operation state in which the internal combustion engine operates continuously” is indefinite and not reasonably certain from the teachings of the specification and the claim context, because it is unclear what would distinguish an “intermittent operation state” (of the engine) from a “continuous operation state”, with the examiner understanding that any/all operations of an engine are of finite duration, and so might be said to be both being “intermittent” (for example, over a 12 hour period during which the engine is started and stopped repeatedly) and “continuous” (over a 5 minute period of the same 12 hour period, during which the engine is operated continuously for 5 minutes), simply depending on the time frame of reference which might arbitrarily/subjectively2 be used/chosen in order to distinguish between the “intermittent” and “continuous” engine operation, with the respective “state” of the engine, as claimed, then being dependent only on (arbitrary/subjective) threshold that was being used/had been chosen to distinguish between the intermittent/continuous operations.
For example, if a driver drives the hybrid vehicle five minutes to reach 7-Eleven with the engine operating, stops the vehicle (and engine) for five minutes while getting coffee, and then drives the vehicle five minutes to return home with the engine operating, then was the internal combustion engine in an “intermittent operation state” from the teachings of the specification during the round trip or not, if the engine was on continuously while the vehicle was being driven, but was stopped for five minutes when the vehicle was stopped?  That is, an “intermittent operation state” is not clearly defined, for the claim context3, from the teachings of the specification (see also the rejection of claim 7 which provides specification details in this respect).
Here, while the examiner previously provided one suggestion for resolving this apparent indefiniteness in the previous Office action (a suggestion related to the required power and the operation stop line), he also believes that this indefiniteness could be overcome in the presently amended claim by adding a phrase at the end of the claim, “wherein in the intermittent operation state, a driving mode of the vehicle changes between a hybrid driving mode and an EV driving mode” (see published paragraph [0059] of the specification), if such be applicant’s intent.4
In claim 7, the now claimed relationships between the respective [combustion] “state[s]” and the vehicle speeds are unclear from the teachings of the specification.  In this respect, the teachings of FIG. 6 and the specification appear contradictory and/or ambiguous.  Specifically, published paragraph [0059] of the specification indicates that a prescribed speed may be Vthrh in FIG. 6, with the intermittent combustion region being below Vthrh (and the continuous combustion region therefore being e.g., above Vthrh) and being based on Lstp.  However, published paragraph [0060] indicates that the boundary between the [combustion] regions may alternately be set at Vthra (with the region “A” defining continuous combustion being clearly different from the “CONSTANT COMBUSTION REGION” as depicted in FIG. 6) and being based on Pout so as to be different from the continuous combustion region based on Lstp, and the continuous combustion region may further be expanded, apparently subjectively, to the low vehicle speed side based on undescribed determinations by the charge management of the battery 4.  This is unclear, rendering how the claimed “state[s]” might be determined based on the detected vehicle speed(s), and/or its/their relation to a prescribed vehicle speed, unclear.
Allowable Subject Matter
Claims 1, 3 to 6, and 9 to 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not reveal or render obvious the hybrid vehicle control methods or device as recited in claims 1, 4, and 6, wherein (in combination with the other recited steps, elements, and limitations) for example i) the correction is stopped upon detecting the state of charge of the battery is higher than the threshold value and the operating state satisfies a prescribed condition, the prescribed condition being satisfied when the air density has any value smaller than a prescribed density, the prescribed density being smaller than a reference density, or ii)  the control method includes permitting or stopping execution of the correction in accordance with the operating state of the drive system and the state of charge of the battery such that the correction is executed upon determining that the state of charge of the battery is lower than a threshold value or upon determining that the state of charge is equal to or higher than the threshold value and  the vehicle speed is lower than a prescribed vehicle speed, and the correction is stopped upon determining that the state of charge is equal to or higher than the threshold value and the vehicle speed is equal to or higher than the prescribed vehicle speed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        2 See MPEP 2173.05(b), IV., “When a subjective term is used in the claim, the examiner should determine whether the specification supplies some standard for measuring the scope of the term, similar to the analysis for a term of degree. Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005))”
        3 E.g., that recites no limitations regarding Lstp, Pout, etc. that might (?) be used to define the state in the specification, and the examiner cannot read those limitations from the specification into the claims (MPEP 2111.01, II.) 
        4 Here, the examiner merely notes that the (prescribed vehicle speed) limitations found in claim 7 may also be a basis for correcting the indefiniteness in claim 2, if the indefiniteness regarding claim 7 is clarified.